Citation Nr: 1538340	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus type 2 with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 until February 1969.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2007 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran's current peripheral neuropathy is related to his service connected diabetes mellitus type 2.

CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, secondary to diabetes mellitus type 2 with herbicide exposure have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for peripheral neuropathy, secondary to diabetes mellitus type 2 with herbicide exposure, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with diabetic peripheral neuropathy of the right and left lower extremities. (See August 2012 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

The Veteran is currently service connected for diabetes mellitus type 2 with herbicide exposure. The claims folder reflects that Veteran was originally diagnosed with diabetes in 2002. (See August 2002 VA medical examination). Subsequently, in 2005, the Veteran was diagnosed with peripheral neuropathy in both lower extremities with the etiology unknown. (See March 2005 private medical record).

An August 2012 VA medical examination reflects the Veteran with diabetic peripheral neuropathy of both lower extremities. 

Based on the clinical evidence as a whole, to include the subsequent diagnosis of diabetic neuropathy, the Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's current peripheral neuropathy is related to his service connected diabetes mellitus type 2.

The Board acknowledges the August 2007 VA medical opinion in which the examiner opined that the Veteran's peripheral neuropathy is less likely than not secondary to his type 2 diabetes. The examiner explained that the opinion is based on the onset and severity of the peripheral neuropathy symptoms to the duration of the diabetes. The Board finds the August 2007 VA medical opinion of little probative value. As the examination report correctly notes, the Veteran's diabetes was originally diagnosed in 2002. The Veteran's peripheral neuropathy symptoms had its onset several months to years prior to the August 2007 examination. As such, the evidence suggests that the Veteran's peripheral neuropathy manifested after his service connected diabetes. 

As mentioned above, the Veteran was afforded another VA medical examination in August 2012. The examination report reflects the Veteran with diabetic peripheral neuropathy of both lower extremities. The examiner opined that the Veteran's bilateral foot pain is not due to or aggravated by his service connected diabetes. The examiner explained that the Veteran reports his bilateral foot symptoms originally manifested in the 1980's, two decades prior to his diabetes diagnosis.  The Board finds the examiner's opinion to be of little probative value. The examiner noted the Veteran's diabetes was diagnosed in 2009, after his diagnosis of peripheral neuropathy. The claims folder; however, is clear that the Veteran's diabetes was diagnosed in 2002 and peripheral neuropathy in 2005. As the August 2012 medical opinion was based on inaccurate facts, it has no probative value in regard to the claim. See Reonal v. Brown. 5 Vet. App. 458, 461 (1993). As such, the Board finds the August 2012 opinion to be inadequate and of no probative value.

As the evidence clearly reflects the Veteran with diabetic peripheral neuropathy, which was diagnosed subsequent to his service connected diabetes mellitus type 2, the Board finds service connection as secondary to diabetes warranted. As such, in light of the Veteran's current diagnosis, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a peripheral neuropathy, claimed as secondary to diabetes mellitus type 2, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for a right shoulder condition is granted.


ORDER

Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus type 2 with herbicide exposure is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


